Citation Nr: 1624987	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disability, to include as due to herbicide and/or sun exposure.

2. Entitlement to service connection for residuals of heat exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in pertinent part denied service connection for a skin disability and residuals of heat exposure.

In November 2015, the Board reopened the claim for service connection for a skin condition and remanded the claim, along with the claim for service connection for residuals of heat exposure, for additional development.  

Briefly, in the May 2011 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board.  However, in September 2011, he submitted a written statement asking to withdraw his request for a hearing and for the Board to adjudicate his claims.  Therefore, no hearing requests are pending at this time.  38 C.F.R. § 20.702(e) (2015).

The issues of entitlement to an increased rating for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability were raised in a July 2014 Fully Developed Claim form and December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran has any chronic residual disability from heat exposure, to include epilepsy.


CONCLUSION OF LAW

The criteria for service connection for residuals of heat exposure, to include epilepsy, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify the Veteran was satisfied by way of a letter sent to him in September 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also notified him that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In addition, the duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's November 2015 remand, a VA examination was conducted in February 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  This examination report is adequate for rating purposes and is compliant with the Board remand directives as the examiner provided findings based on a complete review of the evidence of record, consideration of the Veteran's lay statements, and the clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); See Stegall v. West, 11 Vet. App. 268 (1998).  As discussed below, the examiner found no residuals from the Veteran's heat exposure treated during service and the Veteran did not identify residuals.  Further, the examiner found no evidence of epilepsy during the examination or documented in the electronic claims file, and the Veteran denied ever having been diagnosed with such condition.  In light of the lack of a current diagnosis, an etiology opinion could not be provided. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

The Veteran seeks service connection for residuals from his episode of heat exposure during service.  Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against the claim.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.

In this case, the service treatment records clearly show that the Veteran was treated in July 1967 for heat exhaustion.  However, the service treatment records do not show further treatment of or residuals from the episode.  At separation from service, no abnormalities were documented or identified as related to heat exhaustion.  Treatment records received since service also fail to indicate current residuals from his episode of in-service heat exhaustion.  Moreover, while the Veteran indicated having heat exhaustion during service in a July 2009 statement, he did not indicate having current residuals from that episode.  See also VA Form 9, June 23, 2011. 

A VA examination was conducted in February 2016 to determine whether the Veteran has residuals from his episode of heat exhaustion during service.  During the examination, the Veteran reported that he had never been diagnosed with a central nervous system condition.  He described his episode of heat exhaustion during service and denied having the condition after separation from service.  The Veteran also denied ever having been diagnosed with any seizure disorder, to include petit mal or epilepsy.  In the discussion, the examiner stated that the Veteran had no symptoms or disabilities caused by heat exposure.  The examiner acknowledged the Veteran's treatment for heat exhaustion in July 1967 but noted that no further treatment was indicated in the service treatment records or in post-separation medical records.  The examiner concluded that the Veteran had no residuals from his in-service episode of heat exhaustion.

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer, 3 Vet. App. 223; Degmetich, 104 F.3d 1328 (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Veteran has reported having been treated for heat exhaustion during service, he has not indicated and the treatment records do not show any current residuals or disability due to that episode.  Further, the VA examiner specifically found that the Veteran had no residuals from that in-service episode.  Consequently, there is no probative evidence of a current disability.

In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  The claim is denied.


ORDER

Service connection for residuals of heat exposure is denied.


REMAND

The Veteran seeks service connection for a skin disability, to include as due to herbicide exposure.  The Board remanded this matter in November 2015, in part, for the scheduling of a VA examination to obtain opinion reports supported by rationale addressing the etiology of the Veteran's skin conditions.  A VA examination was conducted in February 2016.  A separate opinion report was provided in February 2016; however, the opinion report does not provide etiology opinions supported by adequate rationale.  Specifically, when addressing the etiology of the Veteran's current skin conditions, to include whether any of the conditions are due to the in-service bilateral hand blisters and right eye sore, the examiner addressed only the existence of current blisters and eye sore.  The examiner did not address whether any of the Veteran's current skin disabilities, which include contact dermatitis, folliculitis, actinic keratosis, and seborrheic keratosis, are otherwise related to service or due to the in-service blisters and right eye sore.  Additionally, when addressing the relationship between the diagnosed skin disabilities and herbicide exposure, the examiner opined that the conditions are less likely than not related to herbicide exposure because chloracne is the only skin condition conceded for Agent Orange exposure and the Veteran does not have that skin disease.  It appears that the examiner is not aware that even if a claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d), service connection must still be considered under 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Based on the foregoing, the Board  must find this examination report inadequate for adjudication purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).  On remand, an opinion with complete rationale addressing the etiology of the Veteran's skin conditions must be obtained.

The Board observes that in May 2016, the Veteran proffered another theory of entitlement to service connection for his skin conditions.  In written argument, his representative states that the Veteran's skin conditions could be due to exposure to the sun while he served in Vietnam.  In support of the argument, she cites medical literature from three different sources and states that the literature suggest a nexus between sun exposure and the development of actinic keratoses, eczema, and seborrheic keratoses.  Further, according to the medical literature, excessive sweating due to overactivity of the sweat glands could cause folliculitis.  Based on the findings in the medical literature, she argues that service connection for the Veteran's skin conditions is warranted based on sun exposure during service.  Based on the evidence received in May 2016, opinions must be obtained addressing the relationship, if any, between the Veteran's exposure to sun during service and his current disabilities.




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file VA treatment records dated since February 2016, if any.

2. Schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of any skin disability.  The examiner must be provided access to the Veteran's electronic claims file and he or she must indicate review of the claims file in the examination report.

All indicated studies should be performed and all pertinent symptomatology and findings must be reported in detail.

Consider all diagnoses pertaining to the Veteran's skin, to include any diagnoses proximate to the appeal period, to include, but not limited to: contact dermatitis, folliculitis, actinic keratosis, seborrheic keratoses, and benign skin neoplasm on the trunk.

For each skin condition, express an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the skin disability was caused by or is otherwise related to active service, to include sun exposure, exposure to Agent Orange, and/or related to the in-service bilateral hand blisters and in-service right eye sore.

The term "at least as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must support each opinion with a detailed rationale.

In the discussion, the examiner is directed to address the Veteran's statements regarding prolonged sun exposure and assume the reports of prolonged sun exposure while serving in Vietnam to be true.  The examiner must also address the literature cited in the May 2016 brief which suggests a relationship between sun exposure and his skin conditions.

Further, the examiner must be advised that it is not adequate to state that a disability is not related to exposure to herbicide agents, such as Agent Orange, on the sole basis that it is not a presumptively service connected disease.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. After completing the above development, readjudicate the issue.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board for review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


